 

LOAN AGREEMENT


THIS LOAN AGREEMENT (the “Agreement”) is dated as of the   1st   day of
December, 2010, by and between Emerald Dairy Inc., a Nevada corporation (the
“Borrower”), and Xiang Li Zhao, a resident of the People’s Republic of China
(the “Lender”).


WITNESSETH:


WHEREAS, the Borrower requires funding in the amount of Three Hundred Eighty
Thousand ($380,000) Dollars for the purposes hereinafter set forth; and


WHEREAS, the Borrower is borrowing from the Lender Three Hundred Eighty Thousand
($380,000) Dollars, in consideration for which the Borrower is issuing to the
Lender a non-negotiable promissory note.


NOW, THEREFORE, it is agreed as follows:


1.           Commitment of Lender; Borrowing Conditions.


1.1          Commitment.  Subject to the terms and conditions of this Agreement,
the Lender hereby agrees to make a one-year term loan (the “Loan”) to the
Borrower, in the principal amount of Three Hundred Eighty Thousand ($380,000)
Dollars (the “Principal”).


1.2          Promissory Note.


(a)          General.  The Loan shall be evidenced by a non-negotiable
promissory note, issued by the Borrower to the Lender, in substantially the form
of “Exhibit A” annexed hereto (the “Note”), dated as of even date herewith.  The
Principal, and any accrued and unpaid Interest (as defined in Section 1.2(b)
below) shall be due and payable in full on the one (1) year anniversary of the
Closing Date (as defined in Section 6 below) (the “Maturity Date”).


(b)          Interest.


(i)           The Loan shall bear Interest at the rate of ten (10%) percent per
annum, computed on the basis of the actual number of days elapsed in a year of
360 days.  Any accrued and unpaid Interest shall be due and payable in full on
the Maturity Date.


(ii)           Upon the maturity of the Note, by acceleration or otherwise,
and/or after judgment, interest shall be payable at the rate of twelve (12%)
percent per annum or at the judgment rate, whichever is higher, until the
obligation is paid in full.

 
-1-

--------------------------------------------------------------------------------

 
 

 (c)           Prepayment.   The Borrower may from time to time prepay any
amount due under the Note, in whole or in part, without penalty.  All payments
made shall be applied first toward the payment of Interest and the balance
toward the reduction of the Principal.


2.           Representations and Warranties of the Borrower.  The Borrower makes
the following representations and warranties:


2.1           Organization and Authorization.  The Borrower (a) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, (b) is duly authorized to transact business and is in good
standing in every other jurisdiction where the failure to qualify to do business
would have a material adverse effect upon the Borrower, and (c) is duly
authorized and empowered to create, grant and issue the Note, and to execute and
deliver this Agreement.  The Borrower has the authority to own, lease and
operate its assets, and to carry on its business as presently conducted.  All
action on the part of the Borrower requisite for the due creation, issuance and
delivery of this Agreement and the Note has been duly and effectively
taken.  This Agreement and the Note, upon the granting, issuance and delivery
thereof, will be the valid, binding and enforceable obligations of the Borrower
in accordance with their respective terms and compliance herewith will not
violate any provision of law, the Articles of Incorporation or Bylaws of the
Borrower, or any agreement, judgment, order or decree to which the Borrower is a
party or otherwise bound, subject to applicable bankruptcy, insolvency, or
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights.  No approval or consent of any
governmental agency or body of the United States or any state thereof or of any
other entity or person is required as of the Closing Date for the legal and
valid execution and delivery by the Borrower of this Agreement, the Note
pursuant to this Agreement, or the performance of any obligation of the Borrower
hereunder.


2.2           Litigation.  There is no litigation, legal or administrative
proceeding, investigation or other action of any nature pending or, to the
knowledge of Borrower, threatened, against or affecting the Borrower and/or its
subsidiaries which: (a) involves the possibility of any judgments or liabilities
aggregating more than Fifty Thousand ($50,000) Dollars not fully covered by
insurance, or (b) which may materially and adversely affect the assets of the
Borrower or the right of the Borrower to carry on its business as now conducted
or as contemplated.


2.3           Taxes.  All tax returns of the Borrower and its subsidiaries, if
any, which are shown to be due and payable thereon have been paid.  The Borrower
does not know of any ongoing tax audit, proposed tax deficiency, assessment,
charge or levy against it, the payment of which is not adequately provided for
on the books of the Borrower.


2.4           Full Disclosure.  Neither this Agreement, nor any of the exhibits
or schedules attached hereto, contain any statement that is false or misleading
with respect to any material fact and do not omit to state a material fact
necessary in order to make the statements therein not false or misleading.

 
-2-

--------------------------------------------------------------------------------

 



2.5           Compliance with Instruments; etc.  The Borrower is not: (a) in
default under any indenture, agreement or instrument to which it is a party or
by which it is bound, (b) in violation of its Articles of Incorporation, Bylaws
or of any applicable law, (c) in default with respect to any order, writ,
injunction or decree of any court, administrative agency or arbitrator, or (d)
in default under any order, license, regulation or demand of any government
agency, which default or violation would materially and adversely affect the
business, properties, condition (financial or otherwise) or business prospects
of the Borrower.


3.           Affirmative Covenants of the Borrower.  Except as specifically set
forth herein, so long as any part of the Principal or Interest remains
outstanding, without the prior written consent of the Lender:


3.1           Discharge Taxes and Indebtedness.  The Borrower will pay and
discharge, as they become due, all taxes, assessments, debts, claims and other
governmental or non-governmental charges lawfully imposed upon or incurred by it
or the properties and assets of the Borrower, except taxes, assessments, debts,
claims and charges contested in good faith in appropriate proceedings for which
the Borrower shall have set aside adequate reserves for the payment of such tax,
assessment, debt, claim or charge.  The Borrower shall provide the Lender, upon
the Lender’s request, evidence of payment of such taxes, assessments, debts,
claims and charges satisfactory to the Lender.


3.2           Insurance.  The Borrower shall maintain such insurance on its
properties and assets with financially sound and responsible insurance
companies, in such amounts as from time to time are reasonably required by the
Lender.  The Borrower shall: (a) deliver to the Lender, upon its request, a
detailed list of insurance then in effect, stating (i) the names of the
insurance companies, (ii) the amounts and rates of the insurance, (iii) dates of
expiration thereof and the properties and risks covered thereby; and (b) upon
request, provide to the Lender copies of all insurance policies.


3.3           Maintain Properties.  The Borrower shall maintain in full force
and effect its corporate existence, rights and franchises and all material terms
of licenses and other rights to use licenses, trademarks, tradenames, service
marks, copyrights, patents or processes owned or possessed by it and necessary
to the conduct of its business.  The Borrower will maintain, preserve and keep
all of its properties, equipment and assets in good repair, working order and
condition, and make, or cause to be made, all necessary or appropriate repairs,
renewals, replacements, substitutions, additions, betterments and improvements
thereto.


3.4           Furnish Information.  Promptly on request of the Lender, the
Borrower will furnish such information as may reasonably be necessary to
determine whether: (a) the Borrower is complying with its covenants and
agreements contained in this Agreement, or (b) an Event of Default (as hereunder
defined) has occurred hereunder.

 
-3-

--------------------------------------------------------------------------------

 
 

3.5           Additional Documentation.  In furtherance of the transactions
herein contemplated, the Borrower will execute and cause to be delivered to the
Lender such other certificates, documents, statements, agreements and opinions
as may be reasonably requested by the Lender during the term of this Agreement.


3.6           Notice of Adverse Change.  The Borrower shall promptly give notice
to the Lender (but in any event within seven (7) business days) after becoming
aware of the existence of any condition or event which constitutes, or the
occurrence of: (a) any Event of Default as hereunder defined; or (b)the
institution or threatening of institution of an action, suit or proceeding
against the Borrower before any court, administrative agency or arbitrator,
which, if adversely decided, could materially adversely affect the business,
prospects, properties, financial condition or results of operations of the
Borrower, whether or not arising in the ordinary course of business.  Any notice
given hereunder shall specify the nature and period of existence of the
condition, event, information, development or circumstance, the anticipated
effect thereof and what actions the Borrower has taken and/or proposes to take
with respect thereto.


3.8           Compliance With Agreements; Compliance With Laws.  The Borrower
shall comply with the terms and conditions of all material agreements,
commitments or instruments to which the Borrower is a party or by which it may
be bound.  The Borrower shall duly comply in all respects with any relevant
laws, ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
its business, properties or assets.


3.7           Use of Proceeds.  The parties agree that the Borrower intends to
apply substantially all of the proceeds of the Loan toward the cost of equipping
its new production facility in Hailun City, Heilongjiang Province, PRC.


4.           Defaults And Remedies.


4.1           Events of Default.  Any one of the following events shall be
considered an event of default (“Event of Default”) as that term is used herein:


 (a)           If the Borrower defaults in the payment of Principal or Interest
on the Note after the same shall become payable as therein or herein set forth;
or
 

 (b)           If any representation or warranty made by the Borrower herein
proves to have been untrue in any material respect as of the Closing Date, or
any information, statement, certificate or data furnished hereunder proves to
have been untrue in any material respect as of the date as of which the facts
therein set forth were stated or certified; or

 
-4-

--------------------------------------------------------------------------------

 
 

 (c)           Except for a default covered by clauses (a), (b) and (d) hereof,
if a default shall be made in the due observance or performance of any other
covenant, affirmative or negative, or condition to be kept or performed by the
Borrower contained in this Agreement; or
 

 (d)           If the Borrower shall (i) sell all or substantially all of its
assets, or (ii) make a general assignment for the benefit of creditors, or (iii)
apply for or consent to the appointment of a receiver, trustee, or liquidator of
the Borrower or of all or a substantial part of its assets, or (iv) be
adjudicated a bankrupt, or (v) file a voluntary petition in bankruptcy or a
voluntary petition seeking reorganization or to effect a plan or other
arrangement with creditors or file a petition or answer seeking to take
advantage of any law (whether federal or state) relating to the relief of
debtors.


4.2           Acceleration of Loan.  During the continuation of any Event of
Default specified in Section 4.1 hereof, the Lender or any other holder of the
Note, may by notice in writing delivered to the Borrower, declare the entire
outstanding Principal and the Interest due and payable, and the said Principal
and Interest shall thereupon become and be immediately due and payable without
presentment, demand, protest, notice of protest or other notice of dishonor of
any kind, all of which are hereby expressly waived by the Borrower.


4.3           Enforcement of Rights.  Upon the happening of any Event of Default
specified in Section 4.1 hereof, the Lender or any other holder of the Note, may
proceed to protect and enforce his, her or its rights with respect to the Note
and the other documents referred to herein either by suit in equity or action at
law, and proceed to obtain judgment or any other relief whatsoever.


4.4           Payment of Expenses.   The Borrower shall pay all expenses, court
costs and attorneys' fees which may be incurred by the Lender or any other
holder of the Note in connection with or arising out of any Event of Default
hereunder.


5.           Conditions Precedent.  The obligations of the Lender hereunder
shall be subject to the performance by the Borrower of all its agreements
theretofore to be performed hereunder.  On the Closing Date, the Lender shall
receive in form and content satisfactory to Lender and its counsel, an
originally executed Note and such other documents or instruments as the Lender
may reasonably request.


6.           Closing.  The closing of the Agreement and the issuance of the Note
to the Lender shall occur at the offices of Blank Rome, LLP, Chrysler Building,
405 Lexington Ave., New York, NY 10174 on the date hereof (the "Closing Date"),
or at such other time or place as the parties shall agree.

 
-5-

--------------------------------------------------------------------------------

 
 

7.           Miscellaneous.


7.1           Representation to Survive Closing.  All warranties,
representations, covenants and agreements made by the Borrower herein shall
survive the Closing Date.


7.2           Notice.  All notices, requests, demands and communications under
or in respect hereof shall be deemed to have been duly given and made if in
writing (including fax) if delivered by hand or left at or posted by pre-paid
registered or certified mail (airmail if dispatched to a foreign county) to the
party concerned at its address first set forth above.  Service shall be deemed
to be effective: (a) so far as delivery by hand is concerned when handed to the
recipient or left at the recipient's address; and (b) by post three days after
posting (seven days if sent to a foreign country).  The said addresses shall
continue in force until alternatives are notified and receipt of such
notification has been acknowledged.


7.3           Binding upon Successors.  All covenants and agreements herein
contained by or on behalf of the Borrower shall bind its successors and assigns
and shall inure to the benefit of the Lender and its successors and
assigns.  Borrower may not assign this Agreement or any rights or duties
hereunder without Lender’s prior written consent and any prohibited assignment
shall be absolutely void.  Lender reserves the right to sell, assign, transfer,
negotiate, or grant participation in all or any part of, or any interest in
Lender's rights and benefits hereunder; provided, that Lender shall, for
informational purposes but not as a requirement, notify the Borrower of the
identity of all other assignees or participants who have acquired an ownership
interest in the Note, and upon conversion, in the equity of the Borrower as a
result thereof.  In connection with any such assignment or participation, the
Lender may disclose all documents and information which the Lender now or
hereafter may have relating to Borrower’s business.


7.4           Counterparts.  This Agreement may be executed in counterparts at
one time or at different times and, irrespective of the date of execution
between the parties named herein, it shall be deemed executed as of the date
first above written.


7.5           Governing Law; Jurisdiction.  This Agreement and the performance
of the parties hereunder shall be construed and interpreted in accordance with
the internal laws of the State of New York, wherein it was negotiated and
executed, and the parties hereunder consent and agree that the state and federal
courts which sit in the State of New York and the County of New York shall have
exclusive jurisdiction with respect to all controversies and disputes arising
hereunder.


7.6           Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, the remainder of this Agreement shall,
nevertheless, remain in full force and effect.


7.7           No Waiver of Rights.  No course of dealing on the part of the
Lender, nor any failure or delay on the part of the Lender with respect to the
exercise of any right, power or privilege given or granted hereunder, the Note
or any other document or instrument executed in connection herewith shall
operate as a waiver thereof as to any future defaults, or any single or partial
exercise by the Lender of any right, power or privilege granted or contained
herein or therein shall preclude the Lender from later or further exercise of
any right, power or privilege as to any future defaults.  The rights and
remedies of the Lender are cumulative and not exclusive of any other remedies
under law.

 
-6-

--------------------------------------------------------------------------------

 
 

7.8           No Broker.  Each of the Lender and Borrower represents and
warrants to each other that they have not employed or dealt with any broker in
connection with any transactions contemplated by this Agreement and each of the
Lender and the Borrower shall indemnify and hold each other harmless from and
against any and all claims at any time heretofore or hereafter made for broker’s
or finder’s fees or commissions, which claim or claims arise from, out of, or in
connection with any of the transactions with any of the transactions
contemplated by this Agreement.


7.9           Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term "including" is not limiting, and the
term "or" has, except where otherwise inducted, the inclusive meaning
represented by the phrase "and/or."  The words, "hereof," "herein," "hereby,"
"hereunder," and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, paragraph, clause, schedule, and exhibit references are to this
Agreement unless otherwise specified.  Any reference in this Agreement to this
Agreement shall include all alterations, amendments, changes, extension,
modifications, renewals, replacement, substitutions and supplements, thereto and
thereof, as applicable.


7.10         Indemnification. In the event the Lender is required to appear
before, or participate in, or become involved with, any proceeding initiated by
or brought with respect to the Borrower by any government or administrative
agency, federal, state or local, investigating the business operations or
activities of the Borrower, the Lender shall be reimbursed by the Borrower for
all expenses incurred by it in connection therewith, including, but not limited
to, attorney's fees.  Additionally, the Borrower will indemnify and hold
harmless the Lender from each and every liability, loss, obligation, cost or
expense which may be imposed or arising out of: (a) any such proceeding, or (b)
any of the transactions evidenced hereby, except for the Lender's gross
negligence or willful misconduct.


7.11         Confidentiality.  The Borrower agrees that it will not disclose,
and will not include in any public announcement, the name of the Lender, unless
expressly agreed to by the Lender unless and until disclosure is required by law
or regulations, and then, only to the extent of such requirement.


7.12         Term.  This Agreement shall become effective upon execution and
delivery hereof by Borrower and Lender and shall continue in full force and
effect until all amounts of principal and interest on the Note have been paid in
full.

 
-7-

--------------------------------------------------------------------------------

 
 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



 
BORROWER:
     
EMERALD DAIRY INC.
         
By: 
/s/ Shu Kaneko
   
Name: Shu Kaneko
   
Title: Chief Financial Officer
       
LENDER:
     
/s/ Xiang Li Zhao
 
Xiang Li Zhao

 
 
-9-

--------------------------------------------------------------------------------

 

“EXHIBIT A”


Form of Promissory Note

 
-10-

--------------------------------------------------------------------------------

 